Citation Nr: 1647124	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  11-14 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a sinus disorder.

2. Entitlement to service connection for hypertension, including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1997 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter previously came before the Board in September 2014, at which time it remanded the issues on appeal for further development, to include affording the Veteran a VA examination.  The requested development has been completed and the claims appropriately returned to the Board for further appellate review.  


FINDINGS OF FACT

1. The weight of the evidence fails to show that the Veteran has a presently diagnosed sinus condition.

2. The Veteran's present hypertension, which was diagnosed in August 2010, is not shown to have had its onset during active service and is not otherwise etiologically related to any incident of active service.

3. The Veteran's present hypertension was not caused by or aggravated beyond its natural progression by his service-connected costochondritis.  


CONCLUSIONS OF LAW

1. The criteria for service connection of a sinus disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2. The criteria for service connection of hypertension have not been met.  38 U.S.C.A.  §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of a letter sent in June 2010.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, service treatment records, military personnel records, VA examination reports, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  

The Board recognizes and acknowledges the Veteran's representative's October 2016 appellate brief, in which the representative states that the June 2015 VA examinations and subsequent July 2015 etiology opinions are inadequate because they were not conducted by a physician.  While those examinations and the associated nexus opinions were provided by a physician's assistant rather than a physician, this does not render the examination inadequate. VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Here, there is no indication that the examining physician's assistant lacked the necessary training and qualifications to provide an adequate examination and opinion.  

Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2015).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Hickson elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology. Cf. Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

A. Sinus Condition

The Veteran states that he has a nasal condition, which is related to his active service.  A review of the Veteran's medical records does not reveal a presently diagnosed disability.  Regardless, the Board previously recognized in its September 2014 remand that the Veteran's service treatment records indicated at least one instance of nasal discharge in September 1999 (See VBMS, STR - Medical, 9/15/2014, p. 5 (the Board notes that its prior remand indicated that the Veteran suffered nasal discharge in September 1997, a careful review of the record indicates that the correct date is September 1999)).  The Veteran's wife and mother have also submitted statements referring to a sinus condition.  (See VBMS, Buddy/Lay Statement (two items), 9/9/2010).  Because a lay person is competent to report observable symptomatology, see Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), the Board stated that the Veteran should be provided a VA examination to assess whether the Veteran has a present sinus condition, and if so, whether it is etiologically related to service.

In June 2015, the Veteran was afforded a VA examination in connection with his claim.  The examiner conducted an in-person examination of the Veteran and reviewed the entire claims file.  The examiner stated that the Veteran does not have a sinus, nose, throat, larynx, or pharynx condition.  In support of this opinion, the examiner referred to the Veteran's own self-reported history that he did not presently have a sinus condition and only experienced symptoms such as runny nose with a mild cough occurring in December and lasting approximately one week.  The Veteran's physical examination was normal.  (See VBMS, C&P Examination, Sinusitis/Rhinitis Exam Results, 7/8/2015).

In light of the above, the Board finds that the Veteran's claim of service connection for a sinus condition must be denied as he does not have a presently diagnosed disability, and therefore fails the first criteria for service connection.  In reaching this conclusion, the Board does acknowledge the various lay testimony about the Veteran's symptoms.  However, while lay testimony may be competent as to observable symptomatology, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Lay evidence is sufficient to establish a diagnosis when the (a) lay person providing that evidence is competent to provide a medical diagnosis; (b) the layperson is reporting a contemporaneous medical diagnosis; or (c), the lay person is describing symptoms which support a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In this case, there is no evidence that the Veteran, his wife, or his mother hold the specialized knowledge necessary to provide a confirmed diagnosis of a chronic sinus disorder associated with the reported symptoms.  The examiner who conducted the examination is a medical professional and was able to review the overall record, including the Veteran's history and the available lay opinions.  As such, the examiner's findings that the Veteran does not have a diagnosed sinus disorder are more persuasive.

In sum, the Board finds that the Veteran does not have a presently diagnosed sinus disability, and therefore, the Veteran does not meet the first criteria for service connection.  As such, service connection must be denied.  38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2015).

B. Hypertension

The Veteran has a diagnosis of hypertension, which was made in August 2010.  (See VVA, Capri, 1/4/12, p. 78).  The Veteran's service treatment records show various complaints of chest pains, as well as occasional findings of high blood pressure.  He contends that his hypertension had onset during active service.  In the alternative, he contends that his condition is secondary to his service-connected costochondritis.  

The Board issued a remand in September 2014 so that an opinion could be obtained to address any possible causes of the Veteran's present hypertension.  The Veteran was afforded an examination in June 2015.  A subsequent nexus opinion was rendered in July 2015.  The examiner conducted a physical examination, took a history from the Veteran, and reviewed the entire claims file, to include his service treatment records.  The examiner then stated that the Veteran's hypertension was less likely than not incurred in or otherwise related to any incident of active service.  In support of this opinion, the examiner stated that the Veteran was not diagnosed with hypertension until August 2010.  Although the Veteran had a few individual episodes of elevated blood pressure while in the service, there was no further evidence in the service treatment records to indicate that a chronic condition had developed.  Neither is there any evidence in the available post-service medical records to indicate continuity of symptoms until August 2010 when the Veteran was formally diagnosed.  Thus, there is a lack of a nexus between the symptoms in the service and the current condition.  (See VBMS, C&P Examination, 7/8/2015, Cardio Exam Results and Medical Opinion Results).

The examiner also stated that the Veteran's hypertension was less likely than not incurred in, caused by, or aggravated beyond its natural progression by his service-connected costochondritis.  It was reasoned that hypertension and costochondritis are distinct and separate conditions.  Costochondritis therefore does not cause hypertension.  Moreover, neither the Veteran's service treatment records, nor the post-service medical records indicate that the Veteran's hypertension was aggravated or permanently made worse by the service-connected costochondritis or, in the alternative, by any claimed sinus condition.  (See, id.).

In support of his claim, the Veteran's wife and mother submitted statements in which they both indicated a belief that his high blood pressure was the result of his service-connected injuries.  (See VBMS, Buddy/Lay Statement (two items), 9/9/2010).  

A review of the Veteran's post-service medical records does not reveal any diagnosis of hypertension prior to August 2010.  Those records do not include any etiology opinion concerning that diagnosis.  (See generally, VVA, Capri, 1/4/12).  A VA primary care note dated May 31, 2000, explicitly denies as history of hypertension or coronary artery disease.  (See VBMS, Medical Treatment Record - Government Facility, 6/2/2010, p. 5).  

The Board has conducted a careful review of all of the evidence of record, and finds that the claim of service connection for hypertension must be denied because the preponderance of the evidence is against the claim.  There is no indication that the Veteran's hypertension manifested to a compensable degree within one year of separation from active service.  38 C.F.R. §§ 3.307, 3.309.  
It is acknowledged that hypertension is a chronic disease under 38 C.F.R. § 3.309(a) and thus service connection may potentially be established solely on the basis of evidence of continuity of symptomatology.  Here, however, as noted above, no such continuity has been established either by the clinical record or the Veteran's own reports.   

There is no evidence or opinions to contradict the July 2015 opinion finding no in-service incurrence or other etiological link to any incident of active service.  38 C.F.R. §§ 3.303, 3.304.  Neither is there any evidence to contradict the July 2015 medical opinion against causation or aggravation by the Veteran's service-connected costochondritis.  38 C.F.R. § 3.310.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet App. 49; 38 C.F.R. § 3.10.




ORDER

Service connection for a sinus disorder is denied.  

Service connection for hypertension is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


